DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 13, 14, 15 and 25 are objected to because of the following informalities:  
Claim 1 recites “the presence” in line 1, “electric field waves” in line 7, “the magnitude of the sensed electric field” in line 9 and “the magnitude of the charge on the object” in line 12.  It is presumed to recite “a presence”, “electric field a magnitude of the sensed electric field”, and “a magnitude of a charge on the object”.
Claim 10 recites “a magnitude of the electric field” in line 3.  It is presumed to recite “the magnitude of the sensed electric field”.
Claim 13 recites “the presence” in line 2.  It is presumed to recite “a presence”.
Claim 14 recites “the presence” in line 1, “electric field waves” in line 7 and “the magnitude of said DC voltage source” in line 9.  It is presumed to recite “a presence”, “electric field a magnitude of said DC voltage source”.
Claim 15 recites “said electric waves” in line 2 and “said electric field waves” in line 5.  It is presumed to recite “said electric field 
Claim 25 recites “the presence” in line 2.  It is presumed to recite “a presence”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, 11, 12, 19, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said DC voltage source” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “said static voltage source”.  Clarification is requested.
Claim 10 recites “said controller” in line 3 and “said DC voltage source” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For prosecution purposes these limitations are interpreted as “a controller” and “said static voltage source”.  Clarification is requested. 
Claim 11 recites “the magnitude of the DC voltage source” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the magnitude of the charge on the object”.  Clarification is requested.  
or the like" which renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  For prosecution purposes, the claim is interpreted as requiring any light source.
Claim 12 recites “the magnitude of the DC voltage source” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the magnitude of the sensed electric field”.  Clarification is requested. 
Claim 19 recites “the shutter and/or sensor plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a shutter and/or sensor plate”.  Clarification is requested. 
Claim 20 is rejected by virtue of its dependency.
Claim 23 recites the phrase "or the like" which renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  For prosecution purposes, the claim is interpreted as requiring any light source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11-14, 16, 18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Waugaman (U.S. Pub 2012/0299604) in view of Chen (U.S. Pub 2019/0277617).
Regarding claim 1, Waugaman discloses a non-contact detector adapted to detect and warn a user of the presence of an object charged by a static voltage source (see at least [0060] note the handheld e-field sensing apparatus & [0018] note the handheld e-field sensing apparatus provides a qualitative and/or quantitative indication regarding a DC or AC voltage source & [0002-0004]), the detector including: 
the non-contact detector, adapted to be hand held by the user to be positioned proximal to, but without contacting, the object (see at least [0060] note handheld & [0024] note the (DC) handheld e-field sensing apparatus provides an indication as to whether a DC e-field is present within proximity to the (DC) handheld e-field sensing apparatus); 
a sensor associated with the non-contact detector, said sensor configured to sense an electric field emanating from the object and generate a sensor signal indicative of the strength of any sensed electric field waves (see at least [0025] note the e-field sensor can be configured in any number of different manners & [0019] note the e-field sensor outputs a sensor output signal that is dependent upon proximity of the e-field sensor with respect to a (DC or AC) voltage source of an e-field in which the e-field sensor is immersed); 

an alert indicator associated with the non-contact detector, adapted to provide an indication to the user of the magnitude of the charge on the object (see at least [0018] note the handheld e-field sensing apparatus has an e-field indicating device that provides a visual and/or audible signal in the form of a qualitative (e.g., safe/dangerous) and/or quantitative (e.g., a relative level or actual level of the e-field) indication regarding a DC or AC voltage source).  
However, Waugaman does not specifically disclose a housing; a sensor within said housing; a processor within said housing; an alert indicator on said housing.
It is known to arrange a non-contact detector in different ways.  For example, Chen teaches a non-contact detector with a housing (see at least Figure 1, item 102 & [0031]); a sensor within said housing (see at least Figure 1, item 104 & [0032-0033]); a processor within said housing (see at least Figure 1, item 108 & [0034-0036]); an alert indicator on said housing (see at least Figure 1, item 120 & [0037]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features Chen into Waugaman.  With respect to Chen’s housing, this provides a rigid structure to house, hold and protect Waugaman’s 
Regarding claim 2, Waugaman in view of Chen, as addressed above, teach wherein said static voltage source includes a DC Voltage source or a static charge on said object having been charged by a DC voltage source (see at least [0018] of Waugaman & [0002-0004] of Waugaman).  
Regarding claim 6, Waugaman in view of Chen, as addressed above, teach wherein said alert indicator is adapted to provide an audible, visual and/or haptic alert signal to said user (see at least [0018] of Waugaman, note visual signal and/or audible signal & [0037] of Chen, note the generated alert may be any audio, visual, and/or tactile alert).  
Regarding claim 11, Waugaman in view of Chen, as addressed above, teach wherein said alert indicator includes an array of lights, LEDs or the like to provide a visual indication of the magnitude of the DC voltage source (see at least [0018] of Waugaman & [0029] of Waugaman & [0046] of Chen).
Regarding claim 12, Waugaman in view of Chen further teach wherein said detector includes a sensitivity selection switch, for user selection according to the magnitude of the DC voltage source being detected (see at least [0054] of Waugaman, note still further, it is disclosed herein that a DC e-field sensitivity adjustor (e.g., adjustable DC reference voltage) can be implemented in certain embodiments of the present invention & [0029] of Chen, note the sensitivity switch).  

Regarding claim 14, Waugaman a non-contact DC voltage detector adapted to detect and warn a user of the presence of a DC voltage (see at least [0060] note the handheld e-field sensing apparatus & [0018] note the handheld e-field sensing apparatus provides a qualitative and/or quantitative indication regarding a DC or AC voltage source & [0002-0004]), the detector including: 
the non-contact DC voltage detector, adapted to be hand held by the user to be positioned proximal to a DC voltage source (see at least [0060] note handheld & [0024] note the (DC) handheld e-field sensing apparatus provides an indication as to whether a DC e-field is present within proximity to the (DC) handheld e-field sensing apparatus); 
a sensor associated with the non-contact DC voltage detector, said sensor configured to sense an electric field emanating from said DC voltage source and generate a sensor signal indicative of the strength of the sensed electric field waves (see at least [0025] note the e-field sensor can be configured in any number of different manners & [0019] note the e-field sensor outputs a sensor output signal that is dependent upon proximity of the e-field sensor with respect to a (DC or AC) voltage source of an e-field in which the e-field sensor is immersed); 
processing circuitry associated with the non-contact DC voltage detector, adapted to receive said sensor signal from said sensor, and produce an alert signal indicative of the magnitude of said DC voltage source (see at least [0006-0007] note the sensor signal processing circuitry is connected to the sensor for receiving a sensor output signal therefrom, and an e-field indicating device coupled to the sensor signal processing circuitry for receiving a processed DC 
an alert indicator associated with the non-contact DC voltage detector, adapted to provide an indication to the user of the magnitude of the DC voltage source (see at least [0018] note the handheld e-field sensing apparatus has an e-field indicating device that provides a visual and/or audible signal in the form of a qualitative (e.g., safe/dangerous) and/or quantitative (e.g., a relative level or actual level of the e-field) indication regarding a DC or AC voltage source & [0029]).  
However, Waugaman does not specifically disclose a housing; a sensor within said housing; a processor within said housing; an alert indicator on said housing.
It is known to arrange a non-contact detector in different ways.  For example, Chen teaches a non-contact detector with a housing (see at least Figure 1, item 102 & [0031]); a sensor within said housing (see at least Figure 1, item 104 & [0032-0033]); a processor within said housing (see at least Figure 1, item 108 & [0034-0036]); an alert indicator on said housing (see at least Figure 1, item 120 & [0037]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features Chen into Waugaman.  With respect to Chen’s housing, this provides a rigid structure to house, hold and protect Waugaman’s sensor and alert indicator.  With respect to Chen’s processor, this provides known alternative electronic circuitry that can be used in place of Chen’s processing circuitry while providing predictable results.

Regarding claim 18, Waugaman in view of Chen, as addressed above, teach wherein said alert indicator is adapted to provide an audible, visual and/or haptic alert signal to said user (see at least [0018] of Waugaman, note visual signal and/or audible signal & [0037] of Chen, note the generated alert may be any audio, visual, and/or tactile alert).  
Regarding claim 23, Waugaman in view of Chen, as addressed above, teach wherein said alert indicator includes an array of lights, LEDs or the like to provide a visual indication of the magnitude of the DC voltage source (see at least [0018] of Waugaman & [0029] of Waugaman & [0046] of Chen).  
Regarding claim 25, Waugaman in view of Chen, as addressed above, teach further includes a detector adapted to detect the presence of an AC voltage source (see at least [0018] of Waugaman & [0030] of Waugaman).  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waugaman (U.S. Pub 2012/0299604) in view of Chen (U.S. Pub 2019/0277617) as applied to claims 1 and 14 above, and in further view of Vosteen (U.S. Patent 3,611,127).
Regarding claim 5, Waugaman in view of Chen, as addressed above, teach wherein said sensor includes a sensor plate (see at least Figure 1, item 104 of Waugaman & [0020] of Waugaman, note the plate sensing element (104) & [0025] of Waugaman, note the e-field sensor can be configured in any number of different manners).  
However, Waugaman in view of Chen do not specifically teach wherein said sensor includes a sensor plate adapted to periodically move/vibrate in a direction substantially to and from said DC voltage source, so as to generate said sensor signal.
It is known to arrange a non-contact detector in different ways.  For example, Vosteen teaches a non-contact detector with a sensor including a sensor plate adapted to periodically move/vibrate in a direction substantially to and from a voltage source, so as to generate a sensor signal (see at least Figures 1-2, item 1 & col. 1, line 45 – col. 2, line 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vosteen into Waugaman in view of Chen.  This provides known alternative sensor that can be used in place of, or in addition to, Waugaman in view of Chen’s sensor while providing predictable results (see [0025] of Waugaman, note the e-field sensor can be configured in any number of different manners).
Regarding claim 17, Waugaman in view of Chen and Vosteen, as addressed above, teach wherein said sensor includes a sensor plate adapted to periodically move/vibrate in a direction substantially to and from said DC voltage source, so as to generate said sensor signal (see at least Figure 1, item 104 of Waugaman & [0020] of Waugaman, note the plate sensing element (104) .  
  
Claims 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugaman (U.S. Pub 2012/0299604) in view of Chen (U.S. Pub 2019/0277617) as applied to claims 1 and 14 above, and in further view of Vosteen (U.S. Patent 4,853,639).
Regarding claim 10, Waugaman in view of Chen do not specifically teach wherein said processor processes said sensor signal and correlates it with data received from said controller to thereby determine a magnitude of the electric field emanating from said DC voltage source. 
It is known to measure voltage in different ways.  For example, Vosteen teaches a non-contact detector wherein processing circuitry processes a sensor signal and correlates it with data received from a controller to thereby determine a magnitude of an electric field emanating from a DC voltage source (see at least Figure 1, items 12, 16 and 19 & col. 2, line 45 – col. 3, line 13, note the oscillator generates a reference frequency for the rotating shutter, or vibrating electrode, that modulates the capacitive coupling & col. 3, lines 51-56).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vosteen into Waugaman in view of Chen.  This provides known alternative sensor that can be used in place of, or in addition to, Waugaman in view of Chen’s sensor while providing predictable results (see [0025] of Waugaman, note the e-field sensor can be configured in any number of different manners).  In addition, this provides the ability to compare the sensor signal with a reference, thus improving accuracy by using a known value.

However, Waugaman in view of Chen do not specifically teach a shutter disposed proximal to the sensor, adapted to periodically impede said electric field waves being received on said sensor plate.  
It is known to arrange a non-contact detector in different ways.  For example, Vosteen teaches a non-contact detector with a sensor including: a shutter disposed proximal to a sensor, adapted to periodically impede electric field waves being received on a sensing electrode (see at least Figure 1, items 12, 16 and 19 & col. 2, line 45 – col. 3, line 13, note the oscillator generates a reference frequency for the rotating shutter, or vibrating electrode, that modulates the capacitive coupling & col. 3, lines 51-56).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vosteen into Waugaman in view of Chen.  This provides known alternative sensor that can be used in place of, or in addition to, Waugaman in view of Chen’s sensor while providing predictable results (see [0025] of Waugaman, note the e-field sensor can be configured in any number of different manners).
Regarding claim 19, Waugaman in view of Chen and Vosteen, as addressed above, teach further including a controller, adapted to control a periodic operation of the shutter and/or sensor plate (see at least Figure 1, item 19 of Vosteen & col. 3, lines 1-13 of Vosteen).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waugaman (U.S. Pub 2012/0299604) in view of Chen (U.S. Pub 2019/0277617) and Vosteen (U.S. Patent 4,853,639) as applied to claim 19 above, and in further view of Blitshteyn (U.S. Patent 4,529,940).
Regarding claim 20, Waugaman in view of Chen and Vosteen do not specifically teach wherein said controller includes a motor adapted to operate said shutter to thereby periodically substantially block said sensor plate from sensing said electric field emanating from said DC voltage source.  
It is known for a shutter to be driven by a device.  For example, Blitshteyn teaches a non-contact detector with a motor adapted to operate a shutter to thereby periodically substantially block a sensor plate from sensing an electric field emanating from a voltage source (see at least the abstract & Figures 3-4, items 36, C and A & col. 3, lines 54-68).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Blitshteyn into Waugaman in view of Chen and Vosteen.  This provides the ability to rotate Waugaman in view of Chen and Vosteen’s shutter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687